Judgment in favor of plaintiff unanimously reversed, on the law, on the facts and in the exercise of discretion, the verdict vacated and a new trial granted, with costs to defendant-appellant, unless plaintiff stipulates to accept, in lieu of the award by verdict, $11,590 as compensatory damages and $35,000 as punitive damages, in which event, the judgment is modified to that extent and as so modified, affirmed, with costs to defendant-appellant. In this libel action, it is evident that the jury verdict is grossly excessive in the award for punitive damages and that a verdict in excess of $35,000 for such damages is not warranted by the record. Settle order on notice. Concur — Botein, P. J., Breitel, Valente, McNally and Bastow, JJ.